COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00185-CV


RICHARD L. PEMBERTON D/B/A                                         APPELLANTS
PEMBERTON FINE CUSTOM
HOMES, LLC AND RICHARD L.
PEMBERTON

                                           V.

VICK COX AND JACKIE COX                                             APPELLEES


                                       ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered the parties’ “Joint Motion To Dismiss.” It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DELIVERED: January 19, 2012




                                    2